DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 10-12, and 14-15 are allowable. Claims 9, 13, and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and Species A-C, as set forth in the Office action mailed on 12/18/2020, is hereby withdrawn and claims 9, 13, and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art failed to disclose or reasonably suggest the claimed method for forming a semiconductor device particularly characterized by forming a crack stop over a substrate, the crack stop spanning one or more dielectric layers; forming a topologically interlocking composite structure adjacent to the crack stop and over the substrate, the topologically interlocking composite structure spanning the one or more dielectric layers, the topologically interlocking composite structure comprising a bulk matrix material and a plurality of embedded inclusions.
Regarding claims 10-15, the prior art failed to disclose or reasonably suggest the claimed method for forming a semiconductor device particularly characterized by forming a trench in the one or more dielectric layers to expose a surface of the substrate; depositing a nanocomposite coating in the trench, the nanocomposite coating comprising a bulk matrix material and a plurality of embedded inclusions.
Regarding claims 16-20, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a crack stop over a substrate, the crack stop spanning one or more dielectric layers; a topologically interlocking composite structure adjacent to the crack stop and over the substrate, the topologically interlocking composite structure spanning the one or more dielectric layers, the topologically interlocking composite structure comprising a nanocomposite coating comprising a bulk matrix material and a plurality of embedded inclusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.